DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-6, 8-9, 11-13 are pending, claims 6 and 8-9 are under examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  Those sentences of “an emulsifying agent is xanthan gum; Humectant is glycerin; a solubilizer is propylene glycol; anti-microbial preservatives are and antioxidant is” are being used as ingredient in Markush group. These are bad English grammar.  Appropriate correction is required.
The content of Cancelled Claims 7 and 10 should not be present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites Markush group in an improper way “selected from the group comprising of” that should be “selected from the group consisting of”. This is indefinite.
Claims 8-9 are rejected for depending on rejected claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vizoso Pineiro et al. (EP2770050) in view of Mathen (IN1471/MUM/2014), Nixon (WO2007070850), Stack (US20020037268) and Chuang et al. (US20150284679).


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Vizoso Pineiro et al.  teaches a method for isolating stem cells comprising preparing a cell suspension from uterine cervix tissue, to the stem cells isolated
by said method, and to the conditioned medium obtained from the culture of said stem cells. The invention also encompasses the use of said stem cells or conditioned medium for treating or preventing cancer, inflammatory diseases, autoimmune diseases, chronic pathologies or infectious diseases, as well as for cosmetic treatment (abstract). Preferably, the cells will be cultured without differentiation, using a suitable cell culture media, at the appropriate cell densities and culture conditions. Thus, cells
are cultured without differentiation on a solid surface, in the presence of a suitable cell culture medium [e.g. DMEM, DMEM-F12, alpha-MEM, RPMI, typically supplemented with 5-25% (e.g. 20%) of a suitable serum (page 4, [0020]). Thus, in another aspect, the invention relates to a conditioned medium, hereinafter "conditioned medium of the
invention", obtained by a method comprising: (a) Incubating the isolated stem cell of the invention or the cell population of the invention, and (b) Removing the cells from the culture medium. As used herein, the term "conditioned medium" refers to the spent media harvested from cultured cells, i.e. from the cultured cells of the invention (uterine cervix stem cells). The conditioned medium contains metabolites, growth factors, and extracellular matrix proteins secreted into the medium by the cultured cells. Examples of each component include, but not limiting to, metabolites such as glucose, amino acids, nucleosides, etc.; growth factors, such as interleukins, EGF (epidermal growth factor), PDGF (platelet-derived growth factor), etc.; and matrix proteins such as collagen,
fibronectin, various proteoglycans, etc. The conditioned medium of the invention is produced by culturing the isolated cell of the invention under suitable conditions and for a time sufficient for the cells to secrete the active compounds into the medium. Suitable cell culture medium for culturing the cells of the invention comprises, for example, DMEM, DMEM-F12 or alpha-MEM, RPMI, typically supplemented with 5-25% (e.g. 20%) of a suitable serum. Once the cell of the invention is isolated, both the cell and the conditioned medium obtained from it can be use for manufacture a pharmaceutical composition. Thus, in another aspect, the invention relates to a pharmaceutical composition comprising an isolated stem cell, a cell population, or the conditioned medium of the invention, hereinafter "pharmaceutical composition of the invention",
and an acceptable pharmaceutically carrier and/or an adjuvant (page 6-7, [0043-0049]). In another aspect, the present invention also relates to the cell, the cell population, the conditioned medium or the pharmaceutical composition of the invention for use in a cosmetic treatment. In the present invention the term "cosmetic treatment" refers to the treatment to ameliorate the appearance of the skin, e. g. by improving the skin texture, in particular for the application to aged skin, in particular to crinkled, wrinkled and/or dimpled (cellulite) skin. In this case, the cosmetic preparation is preferably formulated as cream, lotion, gel or wax, and may comprise a compound for improving the cosmetic effect. The cosmetic preparation is preferably applied cutaneously, subcutaneously or percutaneously, either topically, transdermally, intradermally or interepidermally. Advantageously the stem cell, the cell population, the conditioned medium or the pharmaceutical composition of the invention can be applied as easy as cosmetic filler, known from the state of the art (page 10, [0068-0069]). 
Mathen teaches a method of separation of human serum from human fresh frozen plasma (FFP). The invention also discloses a method of culturing and cryopreserving clinical grade Human Mesenchymal Stem Cells using human serum recovered from human fresh frozen plasma (FFP), under xeno-free conditions, useful for therapeutic purposes (abstract). 
Nixon teaches compositions containing growth agents synthesized from cultured cells from skin. Skin cells such as keratinocytes and dermal fibroblasts are cultured in vitro in cell medium and in the course of culture the cultured cells synthesize and secrete agents into the cell medium. The medium containing agents are collected and incorporated into pharmaceutical or cosmetic preparations to treat an individual. The preparation is applied and has a rejuvenating effect on the cells and tissue (abstract). Cytokines and growth factors that are produced by cultured skin constructs
that are a feature of this invention include, but are not limited to: basic fibroblast growth
factor (bFGF); epidermal growth factor (EGF); keratinocyte growth factor (KGF);
transforming growth factor alpha (TGFa); transforming growth factor beta (TGFJ3), including transforming growth factorbeta-1 (TGFjH) and transforming growth factorbeta-2 (TGFj32); granulatory colony stimulating factor (GCSF); insulin-like growth factor (IGF); vascular endothelial growth factor (VEGF), and tumor necrosis factor (TNF). In the chemokine subset, interleukins affect cell apoptosis. A number of interleukins including interleukin-1, interleukin-6, interleukin-8, interleukin-11 are also synthesized by the developing skin construct and are also a feature of this invention. It should be noted that the aforementioned terms in parentheticals are abbreviations commonly known and used in the art for the formal nomenclature preceding them (page 10, [0034]). 
Other cytokines and growth factors that comprise the cultured skin agents of the invention comprise: Amphiregulin; Angiogenin; Angiopoietin-2; DTK; EGF-R; ENA-
78; FAS; FGF-1; FGF-2; FGF-6; FGF-7; FGF-9; FIT-3 ligand; GCP-2; G-CSF; GM-CSF;
ORO-alpha; HGF; IGF-1; IGF-2; IGFBP-2; IL-11; IL-lalpha; IL-lbeta; L-1RA; IL-6; IL-6R;
IL-8; Leptin; MCP-1; MCP-2; M-CSF; Osteoprotegrin; PDGF; PIGF; RANTES; Stem Cell
Factor; TGFalpha; TGFbetal; TGFbeta2; TGFbeta3; TIMP-1; TIMP-2; TRAIL; UPAR; and VEGF. It should be noted that the aforementioned terms are abbreviations commonly known and used in the art and the long form nomenclature for each term is incorporated herein by reference (page 10-11, [0035]).
Stack teaches  An antimicrobial sanitizing  lotion produced by a method comprising the steps of: 1) forming a surfactant phase mixture, based upon a percentage by weight of the total composition, by first combining 83.5 wt.% deionized water, 0.16 wt. % EDTA  Sodium Salt and 0.35 wt.% of an acrylic polymer (claim 17).
Chuang et al.  teaches A use of a stem cell conditioned medium to inhibit melanin formation for skin whitening (abstract). A use of a stem cell conditioned medium to inhibit melanin formation, wherein about 2.5% to 10% by weight of the stem cell conditioned medium is applied to a skin for decreasing tyrosinase activity and melanin synthesis (claims 8-9). When the density of stem cell conditioned medium and cosmetic composition are about 1 g/ml, it is reasonable believe that about 2.5% to 10% by weight indicates about 2.5% to 10% by volume roughly.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Vizoso Pineiro et al.   is that Vizoso Pineiro et al.    do not expressly teach serum extracted from FFP growth factors; antioxidant EDTA; amount of stem cell condition medium at 8%. This deficiency in Vizoso Pineiro et al.   is cured by the teachings of Mathen, Nixon, Stack and Chuang et al.  

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vizoso Pineiro et al., as suggested by Mathen, Nixon, Stack and Chuang et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have serum from FFP because FFP is a suitable material to make serum as suggested by Mathen. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to have serum from FFP and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include EDTA from 0.05% to 2% because EDTA is a suitable ingredient in lotion, MPEP 2144.07. Under guidance from Stack teaches lotion comprising EDTA at 0.16%, it is obvious for one of ordinary skill in the art to include EDTA from 0.05% to 2% and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have 8% of stem cell condition medium because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Chuang et al.  teaching about 2% to about 10% by volume of stem cell condition medium, it is obvious for one of ordinary skill in the art to have 8% of stem cell condition medium and produce instant claimed invention with reasonable expectation of success.

Regarding claim 6, prior arts teach a cosmetic composition comprising a excipient and stem cell condition medium obtained by cultivating stem cells in a culture medium supplemented with 5-25% (e.g. 20%) of a suitable serum from FFP. 
Regarding claim growth factors in claim 6, since Nixon teaches each of cited growth factors in claim 6 in the course of culture, and prior arts teaches the same or substantially same culture process and stem cell condition medium, the same culture process and stem cell condition medium are expected to have the same growth factors in the claimed range with reasonable expectation of success.
Regarding claim 8, Vizoso Pineiro et al.    teaches cosmetic composition in the form of lotion.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The Declaration of Caroline Evette Mathen under 37 CFR 1.132 filed 11/08/2022 is insufficient to overcome the rejection of claims 6 and 8-9 based upon  Vizoso Pineiro et al. (EP2770050) in view of Mathen (IN1471/MUM/2014), Nixon (WO2007070850), Stack (US20020037268) and Chuang et al. (US20150284679). as set forth in the last Office action because:  
Applicants argue about good results after applying of the claimed composition.
In response to this argument: This is not persuasive. MPEP 716.02(b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since applicants failed to compare with closest prior art, no unexpected results has been demonstrated, and the 103 rejection is still proper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Argument (Applicant’s attorney is required to provide a proper US phone number in case the examiner require clarification from applicant):
Applicants argue that the prior arts do not teach amended claimed invention as well as data from declaration. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Vizoso Pineiro et al.    is relied on for teaching a cosmetic composition comprising a excipient and stem cell condition medium obtained by cultivating stem cells in a culture medium supplemented with 5-25% (e.g. 20%) of a suitable serum; Mathen is relied on for teaching FFP is a suitable material to make serum; Nixon is relied on for teaching each of cited growth factors in claim 6 in the course of culture; Stack is relied on for teaches lotion comprising EDTA at 0.16% and Chuang et al.  teaching about 2% to about 10% by volume of stem cell condition medium, and the combination of prior art teaches each limitation of applicant’s claimed invention. Regarding the argument of cell-free approach, prior art teaches may or may not be cell free, thus, it is obvious to be cell free. Regarding argument of safe and stable claimed composition, there is no evidence to show that prior art composition is not safe or not stable. Regarding the data from declaration, those data are fully addressed as not sufficient to overcome the 103 rejection. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613